United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-3117
                                    ___________

United States of America,                *
                                         *
            Appellee,                    *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
James A. Willis, also known as           *
Jimmy Willis,                            *      [UNPUBLISHED]
                                         *
            Appellant.                   *
                                    ___________

                            Submitted: February 15, 2001
                                Filed: February 21, 2001
                                    ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

      James Willis appeals from the district court’s1 denial of his motion to unseal
wiretap evidence. Having carefully reviewed the record, we affirm. See 8th Cir. R.
47B.




      1
        The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-